Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the stream of drying fluid" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the article-positioning system" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the drying fluid" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the article-positioning system” in line 5 and "the drying fluid" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Toda et al. (US 2019/0142172).
Regarding claim 13, Toda et al. disclose an occupant support comprising a seat bottom 3, a seat back 1 coupled to the seat bottom, and an article-drying system coupled to the seat bottom, the article-drying system including a carrier member 30 mounted to the seat bottom and at least one branch member 10 coupled to the carrier member and arranged to extend outwardly away from the carrier member, wherein the carrier member and the branch member are mounted to the seat bottom for pivotable movement about a pivot axis 31 between a stowed position, in which the carrier member and the branch member are stored against the seat bottom, and a use position in which the branch member extends away from the seat bottom and is configured to receive an article to hold the article to be dried.
Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tanaka et al. (US 2019/0335907).
Regarding claim 18, Tanaka et al. disclose an occupant support comprising a seat bottom 51, a seat back 52 coupled to the seat bottom, and an article-drying system coupled to the seat back, the article-drying system including a carrier member 54 mounted to the seat back and at least one branch member 10 coupled to the carrier member and arranged to extend outwardly away from the carrier member, wherein the carrier member and the at least one branch member are mounted to the seat back for pivotable movement about a pivot axis 110 between a stowed position, in which the carrier member and the at least one branch member are stored against the seat back, and a use position in which the at least one branch member extends away from the seat back and is configured to receive an article to hold the article to be dried.
Regarding claim 20, Tanaka et al. disclose the at least one branch member transfers heat to the article by conductive heat transfer.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: There are many similarities and dissimilarities between applicant’s invention and the invention of Tanaka et al. However, Tanaka et al. fail to disclose at least a portion of the article-drying system extends outwardly from the space formed in at least one of the seat bottom and the seat back to receive an article and to position the article in proximity to a stream of drying fluid to dry the article. No other prior art references in the record whether taken alone or in combination can solve these dissimilarities.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 14-17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/               Primary Examiner, Art Unit 3636